t c memo united_states tax_court christy swan profit sharing plan petitioner v commissioner of internal revenue respondent docket no 23853-09x filed date david s swan jr trustee for petitioner kelly c scanlon for respondent memorandum opinion swift judge because petitioner’s plan provisions were not amended to conform to statutory requirements respondent retroactively revoked petitioner’s tax-exempt status as a qualified profit-sharing_plan under sec_401 a for and 1unless otherwise indicated all section references are to continued subsequent years petitioner seeks declaratory_judgment relief as to the qualifying status of the plan respondent moves under rule for summary_judgment background in florida in the early 1970s david s swan jr began a real_estate business under the name david s swan jr p a swan p a on date swan p a established the christy swan profit sharing plan the plan petitioner herein swan p a is the employer-sponsor and administrator of the plan for the years in issue mr swan was the only participant and also served as trustee of the plan on date respondent issued a favorable determination_letter concluding that the plan was a qualified tax-exempt retirement_plan under sec_401 during and congress enacted a number of changes relating to qualified_retirement_plans in the community renewal tax relief act of cra appendix g of the consolidated appropriations act publaw_106_554 114_stat_2763 continued the internal_revenue_code code applicable to the years before us and all rule references are to the tax_court rules_of_practice and procedure 2petitioner’s principal office was located in florida at the time of filing the petition and the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra publaw_107_16 115_stat_38 on date the plan filed its form 5500-ez annual return of one-participant owners and their spouses retirement_plan for its plan_year before the initiation of respondent’s audit of petitioner in date the plan was not amended to comply with any of the requirements of the above-referenced statutory amendments on date respondent began his examination of petitioner’s form 5500-ez for on date mr swan as trustee signed and provided to respondent a declaration in which petitioner stated generally that the plan was amended by general reference to incorporate all statutory and regulatory amendments necessary to retain qualified status under sec_401 3the specific changes to qualified_retirement_plans required by these statutory amendments are described in some detail infra 4mr swan’s date declaration stated as follows effective date and extending indefinitely into the future this plan hereby accepts unconditionally any and all revisions modifications changes deletions additions terminations and other alterations that the department of the treasury may assess against this plan with or without notification in any manner to the trustee of the plan any such revisions modifications changes deletions additions terminations and other alterations will automatically become an integral part of this plan with an effective date equal to the required effective continued on date respondent sent petitioner a form 886-a explanation of items which stated that in respondent’s opinion the plan had not been amended to reflect required statutory changes respondent also explained his closing_agreement program on date mr swan on behalf of petitioner sent respondent a letter in which he asserted that the plan had ceased to exist and that the plan had matured into a repository trust having discontinued contributions and the admission of new participants mr swan stated in his letter to respondent as such any subsequent rules or laws applicable to profit sharing continued date of any such revisions modifications changes deletions additions terminations and other alterations required 5respondent described the closing_agreement program as follows a plan_sponsor that does not come forward to the irs but which instead is discovered on audit to have significant problems in its plan is entitled under the audit correction program to preserve the tax benefits associated with properly maintained retirement plans under this program the plan_sponsor pays a reasonable sanction that is based on an amount that is directly related to the amount of tax benefits preserved the sanction imposed will bear a reasonable relationship to the nature extent and severity of the failure taking into account the extent to which correction occurred before audit see revproc_2008_50 2008_35_irb_464 petitioner did not participate in respondent’s closing_agreement program plans are not applicable as this plan ceased to be a profit sharing plan as of on date respondent sent to petitioner a revised form 886-a which stated that the plan had failed to timely amend consistent with the above-referenced statutory requirements in this letter respondent once again explained the closing_agreement program again mr swan informed respondent that the plan would not be participating in the closing_agreement program on date respondent mailed petitioner a letter stating that petitioner’s case would be closed with the unagreed revocation of the plan’s tax-exempt status as a qualified profit- sharing plan under sec_401 on date mr swan sent respondent a letter in which he as trustee of the plan stated his intent to abandon all future discussions with respondent regarding the tax-exempt qualified status of the plan and to take the issue to court on date respondent sent mr swan a letter informing mr swan that disqualification of the plan was necessary because the plan had failed to timely amend regardless of whether the plan still permitted contributions or admission of new participants on date respondent sent to mr swan a final revocation letter with regard to the plan’s tax-exempt status this letter was returned to respondent unclaimed by mr swan or by petitioner on date mr swan on behalf of petitioner sent respondent a letter explaining that the plan was so simple that any new statutory requirements could not possibly affect or be applicable to the plan on date respondent sent a second final revocation letter to mr swan as trustee of the plan stating that the plan’s qualified status for the plan_year ending date and for subsequent years was revoked on date petitioner filed the petition herein seeking a declaratory_judgment that the plan had not lost its status as a qualifying plan under sec_401 discussion summary_judgment may be an appropriate method for resolving a declaratory_judgment action rule b when no material fact remains at issue we may grant summary_judgment as a matter of law rule b fla country clubs inc v commissioner 122_tc_73 affd on other grounds 404_f3d_1291 11th cir 6petitioner argues that because respondent’s date letter was not sent to the plan or to mr swan in his capacity as a trustee thereof the letter was defective we address this issue in greater detail infra the party moving for summary_judgment bears the burden of proving that no genuine issue of material fact exists 98_tc_518 affd 17_f3d_965 7th cir all facts are viewed in the light most favorable to the nonmoving party id where however a motion for summary_judgment has been properly made and supported the opposing party may not rest upon mere allegations or denials but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d 477_us_317 sundstrand corp v commissioner supra pincite the burden of establishing the nonexistence of a genuine factual issue is on the party moving for summary_judgment and where the evidentiary matter in support of the motion does not establish the absence of a genuine issue we will deny summary_judgment 398_us_144 robinson v commissioner tcmemo_2005_70 sec_401 sets forth the requirements that must be met by a_trust forming part of a profit-sharing_plan in order for the trust to be eligible for favorable tax treatment sec_7476 confers jurisdiction on this court to issue declaratory judgments as to the initial and continuing qualification of a retirement_plan under sec_401 in a declaratory_judgment action we are limited to deciding whether respondent in making a determination as to the initial or continuing qualification of a retirement_plan under sec_401 properly applied the relevant law to the facts presented 124_tc_198 affd 456_f3d_320 3d cir 71_tc_32 see also simmons v commissioner tcmemo_1995_422 noting that sec_7476 does not provide a broad grant of authority to the court to conduct a review of factual matters related to controversies over retirement plans and to fashion equitable remedies to resolve these controversies respondent has broad discretion under sec_7805 to revoke a ruling retroactively and his determination is reviewable by the courts only for abuse_of_discretion auto club of mich v commissioner 353_us_180 va educ fund v commissioner 85_tc_743 affd 799_f2d_903 4th cir with regard to retroactive revocation of a prior favorable ruling respondent has stated as follows except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling was originally issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment sec_601_201 statement of procedural rules emphasis added in this case respondent’s basis for retroactively revoking the plan’s qualifying status under sec_401 is that the plan was not amended to incorporate statutory requirements enacted during and petitioner raises five arguments which we discuss below timeliness petitioner argues that respondent’s date letter was not timely petitioner claims that the statute_of_limitations for the plan’s year expired on date and that respondent therefore was barred from revoking the plan’s tax-exempt status for and earlier plan years petitioner’s argument is without merit 7for the limited purpose of petitioner’s timeliness contention we assume arguendo that respondent’s date final revocation letter was as petitioner asserts defective and thus void 8date i sec_3 years after petitioner’s form 5500-ez was due generally a form 5500-ez must be filed by the last day of the seventh calendar month after the end of the plan_year petitioner’s plan_year ended on date without extensions the last day to file the plan’s form 5500-ez was date the period of limitations prescribed by sec_6501 a is a limitation on the assessment and collection_of_taxes it does not limit respondent’s broad authority to audit retirement plans and if appropriate to revoke retroactively a favorable determination_letter the period of limitations prescribed by sec_6501 is applicable neither to proceedings under sec_7476 nor to respondent’s determinations regarding the continued qualification of retirement plans under sec_401 as they do not involve the imposition of any taxdollar_figure yarish consulting inc v commissioner tcmemo_2010_174 roblene inc v commissioner tcmemo_1999_161 accordingly respondent’s revocation action was not improper by operation of any period of limitations incorrect information petitioner asserts that exhibits and attached to respondent’s motion for summary_judgment purporting to represent petitioner’s and forms 5500-ez respectively are sec_6501 provides in part except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period 10there are five jurisdictional limitations set forth in sec_7476 restricting this court’s authority to make declaratory judgments all five jurisdictional requirements have been met in this case frauds and that any revocation action by respondent based thereon must be erroneous we disagree exhibits and attached to respondent’s motion for summary_judgment are identical to exhibits 14-r and 15-r respectively of the administrative record filed herein generally the facts represented in an administrative record are assumed to be true rule b 111_tc_273 petitioner offers no evidentiary support for the contention that respondent’s exhibits are fraudulent or incorrect mere allegations by the taxpayer are insufficient to show the existence of a genuine issue for trial rule d celotex corp v catrett u s pincite sundstrand corp v commissioner t c pincite revrul_69_157 1969_1_cb_115 petitioner argues that notwithstanding its failure to timely amend for statutory changes the plan retained its qualified status pursuant to revrul_69_157 supra this revenue_ruling addresses the issue of whether a_trust retains its exempt status where a plan has discontinued contributions but otherwise continues in effect until all assets have been distributed from the plan’s trust this ruling does not address the issue of a plan’s qualified status where a plan has failed to timely amend as required by statutory changes petitioner’s reliance on revrul_69_157 supra is misplaced repository trust petitioner argues that because the plan in discontinued receiving contributions and barred admission of new participants the plan ceased to exist and thereafter matured into a repository trust what petitioner means by the term repository trust is not clear however we believe petitioner argues that the plan terminated in or around and therefore was not required to amend for the above-referenced statutory enactments we disagree retirement_plan terminations are formal events that have distinct requirements notably formal plan terminations require that termination dates be established the benefits of plan participants and other liabilities under the plans be determined with respect to the termination_date and all plan assets be distributed to satisfy those liabilities in accordance with the terms of the plan as soon as administratively feasible after the termination_date revrul_89_87 1989_2_cb_81 petitioner offers no evidence to show that the plan has been formally terminated and petitioner’s reliance on the allegation that the plan discontinued receiving contributions and barred admission of new participants thereby causing a termination of 11respondent suggests that petitioner is referring to a wasting trust or a_trust that remains in effect after a plan has been terminated for the purpose of distributing plan assets see eg revrul_89_87 1989_2_cb_81 the plan is insufficient to create a genuine issue for trial see rule d celotex corp v catrett supra pincite sundstrand corp v commissioner supra pincite termination of a retirement_plan will always cause a discontinuance of contributions but a discontinuance of contributions might occur without a formal termination of the plan 73_tc_758 affd without published opinion 642_f2d_444 3d cir as noted above revrul_69_157 supra provides that a_trust which is part of a qualified plan--and has not been formally terminated--may retain its tax-exempt status despite the fact that contributions have been discontinued because no formal termination occurred the plan was still required to comply with the requirements of sec_401 in order for the plan to be eligible for continued favorable tax treatment no meaningful purpose respondent’s basis for retroactively revoking the plan’s qualifying status under sec_401 is that the provisions of the plan were not amended to conform to certain changes in applicable law petitioner has admitted this failure petitioner argues however that because the plan was so simple there was no need to amend the plan for statutory changes that would have had no effect on the operation of the plan according to petitioner any amendments to the plan would have had no meaningful purpose we disagree with petitioner a qualified profit-sharing_plan must meet statutory requirements both by its terms and in its operations 92_tc_641 the evaluation of the plan’s failure to amend to meet statutory changes must be made in the context of what might have happened not what actually occurred during the years in issue basch engg inc v commissioner tcmemo_1990_212 in that context we review briefly the amendments to the plan that were required by the above-referenced statutory changes the community renewal tax relief act of cra was enacted on december dollar_figure cra sec e stat 2763a-643 amended inter alia sec_415 of the code to require that a plan broaden its definition of compensation to include qualified_transportation_fringe_benefits under sec_132 the plan was never amended to include qualified_transportation_fringe_benefits described in sec_132 as required by the cradollar_figure the fact that no such fringe 12this amendment had retroactive effect relating back to the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 13the plan provided dollar_figure compensation with respect to any participant means such participant’s wages as defined in code sec_3401 and all other_payments of compensation continued benefits were provided by swan p a does not cure this defect t he fact that the defective plan provision did not become operative does not mean that the plan meets the statutory requirements tionesta sand gravel inc v commissioner supra pincite it is possible that during the years in issue swan p a could have provided qualified_transportation_fringe_benefits to its employee s under sec_132 and these benefits would have to have been included in the plan’s definition of compensation continued by the employer in the course of the employer’s trade_or_business for a calendar_year ending with or within the plan_year for which the employer is required to furnish the participant a written_statement under code sec_6041 sec_6051 and sec_6052 compensation must be determined without regard to any rules under code sec_3401 that limit the remuneration included in wages based on the nature or location of the employment or the services performed such as the exception for agricultural_labor in code sec_3401 for plan years beginning after date for purposes of this section the determination of compensation shall include any elective_deferral as defined in code sec_402 and any amount which is contributed or deferred by the employer at the election of the participant and which is not includible in the gross_income of the participant by reason of code sec_125 or sec_457 if in connection with the adoption of this amendment and restatement the definition of compensation has been modified then for plan years prior to the plan_year which includes the adoption date of this amendment and restatement compensation means compensation determined pursuant to the plan then in effect the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra was enacted on june dollar_figure egtrra sec_641 and b 115_stat_118 required qualified_plans to amend their definition of an eligible_retirement_plan to include eligible deferred_compensation plans under sec_457 and annuity_contracts under sec_403 respectively the plan’s definition of eligible_retirement_plan was never amended to include annuity_contracts or eligible deferred_compensation plansdollar_figure the fact that no such annuity_contracts or eligible 14this amendment applies to distributions occurring after date egtrra sec_641 115_stat_121 15the plan provided dollar_figure direct rollover-- a notwithstanding any provision of the plan to the contrary that would otherwise limit a distributee’s election under this section a distributee may elect at the time and in the manner prescribed by the administrator to have any portion of an eligible_rollover_distribution that is equal to at least dollar_figure paid directly to an eligible_retirement_plan specified by the distributee in a direct_rollover b for purposes of this section the following definitions shall apply an eligible_rollover_distribution is any distribution of all or any portion of the balance_to_the_credit of the distributee except that an eligible_rollover_distribution does not include any distribution that is one of--a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee’s designated_beneficiary or for a specified period of ten years or more any distribution to the extent such continued deferred_compensation plans were part of the plan during the years in issue does not cure this defect in the plan egtraa sec a 115_stat_135 amended sec_401 of the code by adding subparagraph b requiring that mandatory distributions greater than dollar_figure but less than dollar_figure from a qualified_plan be paid in a direct_rollover to an individual_retirement_plan if the distributee fails to make a distribution election and that the plan_administrator provide the continued distribution is required under code sec_401 the portion of any other distribution that is not includible in gross_income determined without regard to the exclusion for net_unrealized_appreciation with respect to employer_securities and any other distribution that is reasonably expected to total less than dollar_figure during a year an eligible_retirement_plan is an individual_retirement_account described in code sec_408 an individual_retirement_annuity described in code sec_408 an annuity plan described in code sec_403 or a qualified_trust described in code sec_401 that accepts the distributee’s eligible_rollover_distribution however in the case of an eligible_rollover_distribution to the surviving_spouse an eligible_retirement_plan is an individual_retirement_account or individual_retirement_annuity a distributee includes an employee or former employee in addition the employee’s or former employee’s surviving_spouse and the employee’s or former employee’s spouse or former spouse who is the alternate_payee under a qualified_domestic_relations_order as defined in code sec_414 are distributees with regard to the interest of the spouse or former spouse a direct_rollover is a payment by the plan to the eligible_retirement_plan specified by the distributee distributee written notice thereofdollar_figure a review of the plan shows no inclusion of either the automatic rollover provision or the notice provision required by amended sec_401 conclusion the requirements that a plan must satisfy for qualification under sec_401 must be strictly met vague general references in plan correspondence to such requirements are insufficient congress has decided that these changes are necessary in the retirement_plan area and we do not second guess its wisdom hamlin dev co v commissioner tcmemo_1993_ reviewing the facts in the light most favorable to petitioner we conclude that no genuine issue of material fact exists requiring a trial and that as a matter of law respondent is entitled to summary_judgment 16this amendment applies to distributions occurring after date egtrra sec d 115_stat_137 provides the amendments made by this section shall apply to distributions made after final regulations implementing subsection c a are prescribed the regulations referenced in egtrra sec c a 115_stat_137 relate to safe_harbor provisions promulgated by the department of labor dol pertaining to sec_401 of the code these dol regulations were issued on date and became effective on date see c f_r sec 404a-2 e in reaching our decision we have considered all of the arguments raised by petitioner and to the extent not mentioned herein we conclude they are moot irrelevant or without merit an appropriate order and decision will be entered for respondent
